IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Steven Burda,                           :
                         Petitioner     :
                                        :
                v.                      :          No. 162 C.D. 2018
                                        :
Department of Human Services,           :
                      Respondent        :


                                      ORDER

                NOW, February 5, 2020, upon consideration of Petitioner’s

second application for reconsideration (RECON II), the application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge